Citation Nr: 0621595	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-42 156	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc and joint disease of the lumbosacral spine, currently 
rate at 60 percent.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2004 and May 2005 rating 
decisions by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Newark, New Jersey, in which the RO 
denied the veteran's claims for an increased evaluation for 
disc disease and degenerative joint disease of the 
lumbosacral spine, rated at 60 percent, and denied 
entitlement to individual unemployability. 

In January 2006 the veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge at the RO in Newark, 
New Jersey.


FINDINGS OF FACT

1.  The veteran's degenerative disc and joint disease of the 
lumbosacral spine is not manifested by unfavorable ankylosis 
of the entire spine.

2.  The veteran's service-connected disability does not 
preclude him from engaging in some form of substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
degenerative disc and joint disease of the lumbosacral spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5243 (2005).  

2.  The veteran does not meet the criteria for TDIU.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.340; 4.7, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Evaluation for a Low Back Disability

The veteran asserts that an increased evaluation is warranted 
for disc disease and degenerative joint disease of the 
lumbosacral spine, currently evaluated as 60 percent 
disabling.

A VA Spine examination report dated in January 2005 showed 
that upon physical examination the veteran had decreased 
lumbar lordosis.  His range of motion was flexion to 60 
degrees and extension to 5 degrees, with 5 degrees of side 
bending bilaterally with "end-range pain."  The examiner 
noted that the veteran appeared to be able to go down 
further, but was unwilling to do so due to the pain.  
Palpation revealed diffuse tenderness in the lumbosacral 
paraspinal musculature mainly on the right side as well as 
over the bilateral "SI" joint region.  Straight leg raise 
was negative but caused pain at 30 degrees bilaterally.  The 
veteran had lower extremity inflexibility and the popliteal 
angle was 30 degrees bilaterally.  Strength was 4/5 in both 
lower extremities with giveway weakness.  Sensory examination 
showed a decrease in his "stocking distribution" in both 
lower extremities.  Reflexes were +1 in both knees and 0 at 
the ankles.  The veteran's gait was normal.  The examiner 
gave an impression of multilevel degenerative disc disease of 
the lumbar spine.  The examiner believed that the veteran's 
limitation of motion in the spine was secondary to pain and 
that he had giveaway weakness limited by pain.  The examiner 
noted that the veteran also had some fatigue and lack of 
endurance following repetitive use, which was also due to 
pain.  Pain caused the major functional impact at that time.  
However, the examiner pointed out that the veteran had more 
subjective complaints than objective findings regarding his 
disability at that time.  It was the examiner's opinion that 
the veteran was unable to do any sort of physical employment, 
but his condition did not preclude him from any sort of 
sedentary employment like sitting at a desk.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The veteran's disc disease and degenerative joint disease of 
the lumbosacral spine is rated under 38 C.F.R. § 4.71a 
Diagnostic Code (DC) 5243 (intervertebral disc syndrome) and 
is currently evaluated as 60 percent disabling.  Under 
38 C.F.R. § 4.71a DC 5243 intervertebral disc syndrome may be 
rated under the "General Rating Formula for Diseases and 
Injuries of the Spine," or the "Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes," whichever results in a higher rating.  The 
veteran's current 60 percent rating is the maximum possible 
rating under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  A higher (100 
percent rating) is warranted under the General Rating Formula 
for Diseases and Injuries of the Spine only for unfavorable 
ankylosis of the entire spine.  

A rating of 100 percent is not warranted under DC 5243 
because the veteran does not suffer from unfavorable 
ankylosis of the entire spine.

The preponderance of the evidence is against the claim, there 
is no doubt to be resolved, and the claim for an increased 
rating for degenerative disc and joint disease of the 
lumbosacral spine. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49, 55- 57 (1990).




TDIU

In December 2004 the veteran filed a claim asserting that he 
was entitled to a total disability rating based upon 
individual unemployability (TDIU) due to his service-
connected disability.  

A TDIU rating is warranted when the schedular rating is less 
than total, where it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disease or injury 
ratable at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2005).  For 
VA purposes, the term "unemployability" is synonymous with 
an inability to secure and follow a substantially gainful 
occupation.  Thus, whether or not the percentage requirements 
of 38 C.F.R. § 4.16(a) are met, the ultimate question is 
whether the veteran's service-connected disabilities render 
him unable to secure and follow a substantially gainful 
occupation. 

Service connection is in effect for degenerative disc and 
joint disease of the lumbosacral spine, rated at 60 percent.  
This meets the minimum schedular requirements for TDIU.  

A January 2004 VA orthopedic examination report contains an 
opinion that the veteran is not precluded from any sort of 
sedentary employment.  A December 2005 letter from the 
Colonia Chiropractic Center contains an opinion that the 
veteran's employment opportunities were non-existent, 
including security work.  The stated bases for the latter 
opinion were the veteran's service-connected lower back 
condition, his age, and diabetes.  The veteran's age and non-
service-connected diabetes cannot serve as a basis for TDIU 
and, accordingly, the January 2004 report is considered the 
more probative.  Further, the latter opinion that the 
employment opportunities were non-existent, including 
security work, is rebutted by the veteran's testimony at his 
January 2006 hearing that he was presently working 8 hour 
days, 4 days per week.  
The preponderance of the evidence is against the claim, there 
is no doubt to be resolved, and the claim for TDIU must be 
denied.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002) 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  When VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  The United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004).  

The notice requirements have been satisfied by virtue of 
letters sent to the appellant in January 2004 with respect to 
his claim for an increased rating for his back, and December 
2004 with respect to his claim for TDIU.  

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Here, the RO 
obtained the appellant's VA and private medical records and 
provided VA examinations.  The veteran has not identified any 
other pertinent evidence.  Therefore, a decision on the 
merits at this time does not violate the VCAA, or prejudice 
the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).







ORDER

An increased rating for degenerative disc and joint disease 
of the lumbosacral spine, currently rated at 60 percent, is 
denied.

Entitlement to a total disability rating based upon 
individual unemployability is denied.






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


